DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-14 are pending and currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2021 and 06/13/2022 have been considered by the examiner.

	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “housing of the distal video unit”, “external threads”, “termination surfaces”, “lead-throughs”, “proximal receptacle”, “signal and supply cables in the distal video unit”, and “a part of the plug projects proximally out of the housing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10 and 12 are objected to because of the following informalities: 
Claim 10 recites “the flexboard”. The examiner believes “the second flexboard” are the correct words to use here.
Claim 12 recites “electrical feedthroughs of the plug”. The examiner believes “the electrical feedthroughs of the plug” are the correct words to use here.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Publication No. 2015/0335230 to Tomatsu in view of U.S. Publication No. 2018/0006389 to Wieters et al. (hereinafter “Wieters”).
Regarding claim 1, Tomatsu discloses in Fig. 1 of a plug connection for a video endoscope for producing a signal connection between a distal video unit (Fig. 1-insertion part 2) and a proximal cable unit of the video endoscope (Fig. 1-composite cable 6), the plug connection comprising: 
	a plug (Fig. 2-airtight part 52); and 
	a complementary connector configured to be inserted into the plug in order to produce and interrupt the signal connection (Fig. 2- cover part 53), 
	wherein the plug is arranged at a proximal end of the distal video unit (Fig. 2-airtight part 52); 
	the connector (Fig. 5-photoelectric composite module 9) is arranged at a distal end of the proximal cable unit (Fig. 1-composite cable 6); 
	the plug is connected on its outer side (Fig. 3 -casing 521) to a housing of the distal video unit (Fig. 2 - coupler part 51; [0067]- The coupler part 51 is used for detachably connecting the camera head 5 to the base end of the insertion part 2 , and provided at the front end of the camera head 5), the plug has a plurality of electrical feedthroughs (Fig. 3 - conductive pins 522 C), the plug is connected in an electrically conducting manner on a distal side to a first flexboard in the distal video unit (Fig. 4 - airtight-part side printed board 524) and the plug has on its proximal side a connector receptacle configured as a recess for the connector (Fig. 3 - hermetic connector 522); 
	the connector (Fig. 5-photoelectric composite module 9) is enclosed in a connector housing which is formed on its outer side to fit the connector receptacle of the plug in order to be received in the connector receptacle of the plug by one or more of a form-fit and a force-fit (Fig. 2-cover part 53); 
	the connector (Fig. 5-photoelectric composite module 9) has a plurality of electrical feedthroughs (Fig. 5- insertion holes 912 A) which are arranged in accordance with an arrangement of the electrical feedthroughs of the plug ([0096]- there are formed a plurality of insertion holes 912 A into which the plurality of conductive pins 522 C of the hermetic connector 522 can be inserted when the hermetic connector 522 and the receptacle 91 are connected); and 
	the electrical feedthroughs of the connector  (Fig. 5- insertion holes 912 A) are connected proximally to a second flexboard (Fig. 6-first and second printed boards 92 and 93) which has a planar solder pad structure having solder pads (Fig. 6- plurality of lands 932 A), to which signal and connecting cables are soldered ([0130]- The second connecting part 932 is electrically connected to the plurality of electrical signal cables by soldering the plurality of electrical signal cables 62 to the plurality of lands 932 A).
Tomatsu does not expressly teach wherein the plug is formed as a glass cast part.
However, Wieters teaches of an analogous endoscopic device wherein the plug is formed as a glass cast part ([0050]- The contact pins 11 are, by way of example, cast in a glass plate so that the feedthrough 10 at this point is hermetically sealed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tomatsu so that the connector housing is completely filled with a casting, as taught by Wieters. It would have been advantageous to make the combination in order to hermetically seal the connector ([0050] of Wieters).
The modified device of Tomatsu in view of Wieters will hereinafter be referred to as modified Tomatsu.
Regarding claim 3, modified Tomatsu teaches the plug connection according to Claim 1, and Tomatsu further discloses wherein the connector housing has a smaller cross-sectional area in a first region of the second flexboard (Fig. 5-cylindrical covering member 94) than in a second region of the connector (Fig. 7- first outer frame 911).
Regarding claim 4, modified Tomatsu teaches the plug connection according to Claim 1, and Tomatsu further discloses wherein the connector receptacle (Fig. 3 - a hermetic connector 522) and the connector housing (Fig. 2- cover part 53) have mutually complementary structures in order to correctly align the connector and the plug with respect to one another (Fig. 2; [0029]).
Regarding claim 7, modified Tomatsu teaches the plug connection according to Claim 5, but Tomatsu does not expressly teach wherein the connector housing is completely filled with a casting.
However, Wieters teaches of an analogous endoscopic device wherein the connector housing is completely filled with a casting ([0050]- The contact pins 11 are, by way of example, cast in a glass plate so that the feedthrough 10 at this point is hermetically sealed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Tomatsu so that the connector housing is completely filled with a casting, as taught by Wieters. It would have been advantageous to make the combination in order to hermetically seal the connector ([0050] of Wieters).
Regarding claim 9, Tomatsu discloses a video endoscope (Fig. 1- endoscopic device 1) comprising: 
	the distal video unit (Fig. 1- insertion part 2); 
	the proximal cable unit (Fig. 1- composite cable 6); and modified Tomatsu teaches
	the plug connection according to Claim 1 for producing the signal connection between the distal video unit and the proximal cable unit (Fig. 1).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Publication No. 2015/0335230 to Tomatsu in view of U.S. Publication No. 2018/0006389 to Wieters et al. (hereinafter “Wieters”) and further in view of U.S. Publication No. 2021/0267735 to Galluseder et al. (hereinafter “Galluseder”).
Regarding claim 2, modified Tomatsu teaches the plug connection according to Claim 1, but neither Tomatsu nor Wieters expressly teach wherein the plug and the connector housing have structures on their outer sides, the structures including external threads and termination surfaces, which cause the plug connection to be pressed on and fixed by screwing on a union nut.
However, Galluseder teaches of an analogous endoscopic device wherein the plug and the connector housing have structures on their outer sides, the structures including external threads and termination surfaces, which cause the plug connection to be pressed on and fixed by screwing on a union nut ([0052]- the connection element comprises a union nut with an internal thread for screw connection to a thread, in particular an external thread, of the medical or dental instrument. Preferably, the union nut is rotatably arranged on the connection adapter, in particular on its instrument-side end, especially preferably on the cylindrical tube. Preferably, the union nut secures the plug-in connection between the connection adapter and the medical or dental instrument).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Tomatsu so that the plug and the connector housing include external threads and termination surfaces, which cause the plug connection to be pressed on and fixed by screwing on a union nut, as taught by Galluseder.  It would have been advantageous to make the combination in order to prevent unintentional separation of the connection adapter from the instrument ([0052] of Galluseder).
Claims 5, 7, and 8 is rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Publication No. 2015/0335230 to Tomatsu in view of U.S. Publication No. 2018/0006389 to Wieters et al. (hereinafter “Wieters”) and further in view of U.S. Publication No. 2020/0280118 to Vook et al. (hereinafter “Vook”).
Regarding claim 5, modified Tomatsu teaches the plug connection according to Claim 1, and Tomatsu further discloses wherein the connector housing is terminated by a ferrule which fits into a proximal receptacle of the connector housing (see examiner’s annotated Fig. 7), the ferrule having lead-throughs for the signal and connecting cables (see examiner’s annotated Fig. 7), but neither Tomatsu nor Wieters expressly teach the signal and connecting cables are soldered into the ferrule.
However, Vook teaches of an analogous endoscopic device wherein the signal and connecting cables are soldered into the ferrule ([0039]- a coaxial cable may be inserted through and past an end of a metal ferrule (not shown) and then secured, such as by soldering).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Tomatsu so that the signal and connecting cables are soldered into the ferrule, as taught by Vook.  It would have been advantageous to make the combination in order to secure the cables into the ferrule ([0039] of Vook).

    PNG
    media_image1.png
    443
    673
    media_image1.png
    Greyscale

Regarding claim 7, modified Tomatsu, as modified by Vook, teaches the plug connection according to Claim 5, but neither Tomatsu nor Vook expressly teach wherein the connector housing is completely filled with a casting.
However, Wieters teaches of an analogous endoscopic device wherein the connector housing is completely filled with a casting ([0050]- The contact pins 11 are, by way of example, cast in a glass plate so that the feedthrough 10 at this point is hermetically sealed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Tomatsu so that the connector housing is completely filled with a casting, as taught by Wieters. It would have been advantageous to make the combination in order to hermetically seal the connector ([0050] of Wieters).
Regarding claim 8, modified Tomatsu, as modified by Vook, teaches the plug connection according to Claim 5, and Tomatsu further discloses wherein the connector housing (Fig. 2- cover part 53) is configured in two parts (Fig. 7 - receptacle 91 and Fig. 5 - covering member 94), wherein the connector (Fig. 5 - photoelectric composite module 9) is fitted into a distal connector housing part (Fig. 7 - receptacle 91) and the ferrule is fitted into a proximal connector housing part (Fig. 5-cylindrical covering member 94).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Publication No. 2015/0335230 to Tomatsu in view of U.S. Publication No. 2018/0006389 to Wieters et al. (hereinafter “Wieters”) and further in view of U.S. Publication No. 2020/0280118 to Vook et al. (hereinafter “Vook”) and JP2001008885A to Wenzel et al. (hereinafter “Wenzel”).
Regarding claim 6, modified Tomatsu, as modified by Vook, teaches the plug connection according to Claim 5, but neither Tomatsu nor Wieters nor Vook expressly teach wherein the ferrule and the proximal receptacle of the connector housing have shapes which match one another, and prevent a rotation of the ferrule in the proximal receptacle of the connector housing.
However, Wenzel teaches of an analogous endoscopic device wherein the ferrule (Fig. 1 - pipe body 15) and the proximal receptacle of the connector housing (Fig. 1- socket 13) have shapes which match one another (Fig. 1), and prevent a rotation of the ferrule in the proximal receptacle of the connector housing (Fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Tomatsu, as modified by Vook, so that the ferrule and the proximal receptacle of the connector housing have shapes which match one another, and prevent a rotation of the ferrule in the proximal receptacle of the connector housing, as taught by Wenzel. It would have been advantageous to make the combination in order to connect the optical paths ([0004] of Wenzel).
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Publication No. 2015/0335230 to Tomatsu in view of U.S. Publication No. 2018/0006389 to Wieters et al. (hereinafter “Wieters”) and further in view of U.S. Publication No. 2015/0065800 to Jungbauer et al. (hereinafter “Jungbauer”) and U.S. Publication No. 2020/0280118 to Vook et al. (hereinafter “Vook”).
Regarding claim 10, modified Tomatsu teaches a method for producing the plug connection and the signal connection between the distal video unit and the proximal cable unit of the video endoscope according to Claim 9, and Tomatsu further discloses the method comprising: 
	soldering the flexboard to the electrical feedthroughs of the connector on a proximal side of the connector ([0046]- The first printed circuit board 92 is attached to the receptacle 91 by soldering the first pin-shaped portions 914B and the lands in the above-described state), 
	bending side surfaces of the second flexboard proximally ([0049]- the second connection portion 932 bends the bridging portion 933 with respect to the first connection portion 931 attached to the receptacle 91 so that the second connection portion 932 can be inserted into the first printed circuit board 92) and pressing the connector into the connector housing ([0066]- a cover part 53 , having a tubular shape to cover the photoelectric composite module 9 and the base-end side of the airtight part 52 , is attached), 
	soldering the signal and connecting cables to the solder pads of the planar solder pad structure of the flexboard ([0051]- The second connection portion 932 is electrically connected to the plurality of electrical signal cables by the plurality of electrical signal cables 62 being soldered to the plurality of lands 932A), 
	closing the connector housing ([0069]- the airtight part 52 includes a casing 521 constituting the exterior of the airtight part 52 , a hermetic connector 522 attached to the casing 521).
Modified Tomatsu does not expressly teach soldering the signal and connecting cables into the ferrule before or after soldering to the planar solder pad structure, and soldering the ferrule to the connector housing.
However, Jungbauer teaches of an analogous endoscopic device including soldering the ferrule to the connector housing ([0044]- the ferrule 10 is connected to the socket 7 by means of a soldering 11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Tomatsu to include soldering the ferrule to the connector housing, as taught by Jungbauer. It would have been advantageous to make the combination in order to provide a hermetically sealed housing ([0040] of Jungbauer).
Additionally, Vook teaches of an analogous endoscopic device including soldering the signal and connecting cables into the ferrule before or after soldering to the planar solder pad structure ([0039]- a coaxial cable may be inserted through and past an end of a metal ferrule (not shown) and then secured, such as by soldering).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Tomatsu, as modified by Jungbauer, to include including soldering the signal and connecting cables into the ferrule before or after soldering to the planar solder pad structure, as taught by Vook. It would have been advantageous to make the combination in order to secure the cables into the ferrule ([0039] of Vook).
The modified method of modified Tomatsu, as modified by Jungbauer and Vook will hereinafter be referred to as modified Tomatsu.
Regarding claim 11, modified Tomatsu teaches the method according to Claim 10, but neither Tomatsu nor Jungbauer nor Vook expressly teach further comprising completely filling the connector housing with a casting.
However, Wieters teaches of an analogous endoscopic device including completely filling the connector housing with a casting ([0050]- The contact pins 11 are, by way of example, cast in a glass plate so that the feedthrough 10 at this point is hermetically sealed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Tomatsu to include completely filling the connector housing with a casting, as taught by Wieters. It would have been advantageous to make the combination in order to hermetically seal the connector ([0050] of Wieters).
Regarding claim 12, modified Tomatsu teaches the method according to Claim 10, and Tomatsu further discloses further comprising: 
	at the proximal end of the distal video unit (Fig. 1- insertion part 2), connecting electrical feedthroughs of the plug (Fig. 3- conductive pins 522 C) to contact surfaces of the first flexboard (Fig. 4 - airtight-part side printed board 524), which is connected to signal and supply cables in the distal video unit (Fig. 4 - airtight-part side printed board 524; [0087]- control signals and the like (electrical signals) output by the controller 8 through the composite cable 6), and 
	inserting and connecting the plug into the housing of the distal video unit such that a part of the plug projects proximally out of the housing ([0057]- The camera head 5 is detachably connected to the base end of the insertion part 2).
Neither Tomatsu nor Jungbauer nor Vook expressly teach connecting electrical feedthroughs of the plug configured as a glass cast part.
However, Wieters teaches of an analogous endoscopic device including connecting electrical feedthroughs of the plug configured as a glass cast part ([0050]- The contact pins 11 are, by way of example, cast in a glass plate so that the feedthrough 10 at this point is hermetically sealed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Tomatsu to include connecting electrical feedthroughs of the plug configured as a glass cast part, as taught by Wieters. It would have been advantageous to make the combination in order to hermetically seal the connector ([0050] of Wieters).
Regarding claim 13, modified Tomatsu teaches the method according to Claim 10, and Tomatsu further discloses wherein the closing comprises pushing a proximal connector housing part (Fig. 5-cylindrical covering member 94) onto or into a distal connector housing part (Fig. 7 - receptacle 91) and pressing with the distal connector housing part ([0066]- a cover part 53 , having a tubular shape to cover the photoelectric composite module 9 and the base-end side of the airtight part 52 , is attached).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over in view of U.S. Publication No. 2015/0335230 to Tomatsu in view of U.S. Publication No. 2018/0006389 to Wieters et al. (hereinafter “Wieters”) and further in view of U.S. Publication No. 2015/0065800 to Jungbauer et al. (hereinafter “Jungbauer”) and U.S. Publication No. 2020/0280118 to Vook et al. (hereinafter “Vook”) and U.S. Publication No. 2021/0267735 to Galluseder et al. (hereinafter “Galluseder”).
Regarding claim 14, modified Tomatsu teaches the method according to Claim 10, but neither Tomatsu nor Wieters securing the plug connection with a union nut.
However, Galluseder teaches of an analogous endoscopic device including securing the plug connection with a union nut ([0052]- the union nut secures the plug-in connection between the connection adapter and the medical or dental instrument).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Tomatsu to include securing the plug connection with a union nut, as taught by Galluseder. It would have been advantageous to make the combination in order to prevent unintentional separation of the connection adapter from the instrument ([0052] of Galluseder).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795